940 So.2d 583 (2006)
Debbie J. SCHIMMEL, Appellant,
v.
STATE of Florida, Appellee.
No. 1D04-1046.
District Court of Appeal of Florida, First District.
October 30, 2006.
Nancy A. Daniels, Public Defender, Fred Parker Bingham, II, Special Assistant Public Defender, and Kathleen A. Stover, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General, and Edward C. Hill, Jr., Special Counsel, Criminal Appeals, Tallahassee, for Appellee.
PER CURIAM.
We summarily affirm all issues raised in Debbie J. Schimmel's appeal from her convictions and sentences on multiple counts of fraud except that relating to the denial of her motion to correct a sentencing error, filed pursuant to Florida Rule of Criminal Procedure 3.800(b)(2), challenging the trial court's imposition of a public-defender lien, authorized by Florida Rule of Criminal Procedure 3.720(d)(1). The court erred by ordering appellant to pay the amount of the lien without first affording her notice of the right to contest the *584 amount, as required by the latter rule. See Campbell v. State, 745 So.2d 500 (Fla. 1st DCA 1999). This portion of the sentence is reversed with instructions that appellant be allowed a hearing as to the amount of the lien sought to be imposed.
AFFIRMED in part, REVERSED in part, and REMANDED.
ERVIN, BARFIELD, and POLSTON, JJ., concur.